Citation Nr: 0124991	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-03 890	)	DATE
	)
	)

THE ISSUE

Whether a March 2001 decision by the Board of Veterans' 
Appeals (Board) denying entitlement to an evaluation in 
excess of 10 percent for postoperative residuals of the right 
knee for the period prior to May 30, 1997, denying 
entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of the right knee for the period 
beginning on October 1, 1997, and granting a separate, 10 
percent rating for right knee arthritis and pain, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The moving party is the veteran, who served on active duty 
from March 1984 to March 1988.

This matter comes before the Board upon the veteran's CUE 
motion as to the Board's March 2001 decision denying 
entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of the right knee for the period 
prior to May 30, 1997, denying entitlement to an evaluation 
in excess of 20 percent for postoperative residuals of the 
right knee for the period beginning on October 1, 1997, and 
granting a separate, 10 percent rating for right knee 
arthritis and pain.  In October 2001, the Board advised the 
veteran and his representative to review VA law and 
regulations pertaining to CUE motions.  See 38 U.S.C.A. 
§ 7111 (West 1991); 38 C.F.R. §§ 20.1400-20.1411 (2001).


FINDING OF FACT

The moving party has failed to clearly and specifically set 
forth an alleged error of fact or law or to explain why the 
Board's March 2001 decision would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

The motion for revision of a Board decision based upon CUE 
fails to meet threshold pleading requirements, and must be 
dismissed without prejudice.  38 C.F.R. § 20.1404 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to reversal or revision on the 
grounds of clear and unmistakable error.  38 U.S.C.A. § 7111 
(West Supp. 1999).  To prevail on a CUE motion, a moving 
party must show either that the correct facts, as they were 
known at the time, were not before the Board, or that the 
Board incorrectly applied the law or regulations.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  The moving party must 
assert more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996).  A legally sufficient CUE motion demonstrates how a 
specific error is clear on its face or compels a reasonable 
mind to conclude without question that but for the error the 
Board's decision would have been manifestly different.  38 
C.F.R. § 20.1404(b); Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  A CUE motion which merely disagrees with Board 
evaluation of the facts, fails to allege Board noncompliance 
with a specific law or regulation, alleges only VA failure to 
assist, or fails to demonstrate how the alleged error 
requires a manifestly different result, is an insufficient 
pleading subject to dismissal without prejudice.  38 C.F.R. 
§§ 20.1404, 20.1409; Disabled Am. Veterans v. Gober, 234 F.3d 
682, 698-99 (Fed. Cir 2000).

The motion here alleges two errors in the Board's March 2001 
decision:  First, the motion appears to assert that the 
decision should have included evaluation of both the 
veteran's knees because he is service connected for a 
bilateral knee disorder.  Second, the motion appears to 
allege that the Board should have determined the 10 percent 
rating for right knee arthritis and pain to be effective in 
1984.

As to the veteran's first CUE allegation, the motion neither 
cites law or regulation, nor explains how alleged Board error 
requires a manifestly different result.  Furthermore, the 
record suggests that the CUE claim is meritless because there 
was no perfected appeal on an issue pertaining to evaluation 
of a left knee disorder.  In May 1996, the veteran did 
perfect an appeal pertaining to evaluation of a right knee 
disorder and to service connection for a left knee disorder.  
In a July 1999 rating decision, the Chicago, Illinois 
Regional Office (RO) granted service connection for a left 
knee disorder.  Because the July 1999 RO decision constituted 
a full grant of the veteran's claim for service connection 
for a left knee disorder, this issue ceased to be on appeal.  
See Norris v. West, 12 Vet. App. 413, 420 (1999), citing AB v 
Brown, 6 Vet. App. 35, 38 (1993).  Thereafter, the record 
includes no evidence of a perfected appeal on an RO's 
evaluation of the veteran's left knee.  Indeed, in response 
to a June 2000 Supplemental Statement of the Case identifying 
evaluation of a right knee disorder as the only issue on 
appeal, the veteran provided a July 2000 statement informing 
the RO that he had "nothing more to add than what was 
previously submitted" and requesting that the RO forward the 
single-issue appeal to the Board.

As to the veteran's second CUE allegation, the motion cites 
no erroneous Board determination relating to a specific law 
or regulation.  Furthermore, the record suggests that the CUE 
claim is meritless because the Board's March 2001 decision 
does not address the issue of an effective date for a 10 
percent rating for right knee arthritis and pain.  The Board 
decision determines only that the benefit is warranted.  It 
is the RO's duty, not the Board's, to make an initial 
assignment of an appropriate effective date.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  The RO has not yet 
addressed this matter.  When it does the veteran will be free 
to appeal, but until then the Board has no authority to 
address it.  Id.

In consideration of the foregoing, the Board finds that the 
instant motion fails to allege Board noncompliance with a 
specific law or regulation or fails to demonstrate how the 
alleged errors require a manifestly different result.  
Therefore, the Board finds the motion to be an insufficient 
pleading subject to dismissal without prejudice.  See 38 
C.F.R. §§ 20.1404, 20.1409; Disabled Am. Veterans v. Gober, 
234 F.3d at 698-99.


ORDER

The motion is dismissed without prejudice to refiling.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2001); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final Board decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (2001) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2001).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.


